THE COURT.
[1] In this matter the petition to review the order of the Board of Governors of The State Bar, recommending that the petitioner be suspended from the practice of law, was not filed in this court within sixty days after the filing of the certified copy of the decision of said Board of Governors with the clerk of this court. Petitioner has therefore failed to comply with section 26 of The State Bar Act (Stats. 1927, p. 41) fixing the time within which petitions for the review of orders of the Board of Governors must be filed. For this reason the petition is dismissed.